Citation Nr: 1757603	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  17-24 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depressive/anxiety disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia patella.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee chondromalacia patella.

4.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder and alcohol dependency.

6.  Entitlement to service connection for residuals of a right hand laceration.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

Concerning the Veteran's claim for service connection for post-traumatic stress disorder (PTSD), the Board notes that the record reflects a diagnosis of alcohol dependency.  As the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

All claims on appeal, with the exception of the claim for service connection for residuals of a right hand laceration, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the appellant suffered a right hand laceration prior to service that such was noted upon entry onto active duty.

2.  The evidence clearly and unmistakably shows that the pre-existing residuals of a right hand laceration were not aggravated beyond their natural progression in service. 


CONCLUSION OF LAW

The criteria for service connection on the basis of aggravation of a pre-existing right hand disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.306 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Relevant Laws and Regulations

Generally, to be awarded service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).   

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306. 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  Id.  

Analysis

The Veteran contends that his pre-existing right hand condition was permanently aggravated beyond its natural progression during service.

In the May 1979 entrance examination, the physician noted that the Veteran had been treated for a hand laceration.  In the accompanying Report of Medical History, the Veteran reported the injury to the right hand.  The Notes section of the document that was filled out by the examiner records the injury involved a laceration three months earlier in February 1971.  The history describing the injury is also contained in the service treatment records, which reveal that prior to service, the Veteran had punched a glass brandy snifter, resulting in a deep laceration to the medial aspect of his right hand.  Hence, the Veteran had a pre-existing right hand condition.  As it was noted at the time of entry onto active duty, he cannot be presumed to be in sound condition.  

Service treatment records show multiple complaints and notes involving the Veteran's right hand condition.  X-rays conducted during service show that there were glass foreign bodies in his right hand.  Service treatment records also reveal reports of discomfort and pain in the right hand, difficulties flexing his finger, and decreased range of motion in his little finger.  In August 1979, the physician noted moderate cyanosis, decreased circulation, discomfort with application of pressure, a noticeable deformity in the fifth digit alignment, and good nerve function.  In December 1979, the physician noted that the area where the glass was embedded was bruised and red, but assessed the right hand to be unremarkable.  In January 1980, the physician diagnosed the Veteran with foreign bodies in the right hand, tendonitis, and possible secondary infection.  

With regard to the first element of service connection, the Veteran currently has residuals of a pre-existing right hand laceration, to include limited range of motion in his right little finger, additional pain on use with no additional loss of range of motion, less than normal hand grip, and scars, as detailed in the September 2014 VA hand and fingers examination.

With regard to the second element of service connection, the service records show treatment on several occasions for the condition but not due to any new injury.  Arguably, this treatment could constitute a worsening of the condition.  Hence the presumption of aggravation applies.  See  38 C.F.R. § 3.306.  However, since there is clear and unmistakable evidence shows that this aggravation was due to the normal progression of the condition, the Board finds that the presumption of aggravation is rebutted and service connection is not warranted.  See id.

Here, the service records do not show evidence of any additional injury to the right hand.  

The medical opinion evidence is also against the claim.  In the September 2014 VA hand and fingers examination, the examiner diagnosed the Veteran with a hand laceration that healed with scars and found that he had limited range of motion in his right little finger, additional pain on use with no additional loss of range of motion, less than normal hand grip, and scars.  Following review of the claims file and a physical examination, the examiner opined that the Veteran's pre-existing right hand condition was clearly and unmistakably not aggravated beyond its natural progression.  The examiner noted that prior to service, the suturing of the right hand laceration left some glass foreign bodies in the wound, which caused right hand pain and dysfunction during service.  He found that the natural progression of such a sutured laceration would have continued to cause pain and swelling around the foreign bodies.

The Board finds this opinion well-reasoned and consistent with the evidence contained in the service records.  For instance, in a December 1979 record, the Veteran reported that his civilian doctor told him the glass in his hand would work its way out, but it had failed to do so.  

As such, the Board finds that there is clear and unmistakable evidence to show that the Veteran's pre-existing right hand condition was not aggravated beyond its natural progression by service.  Consequently, the benefit-of-the-doubt rule is not for application and service connection for residuals of a right hand laceration is not warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The claim is denied.


ORDER

Entitlement to service connection for residuals of a right hand laceration is denied.


REMAND

Missing Records

The Veteran reported in a June 2016 private vocational employability assessment that he had been temporarily detained for mental health evaluation under the Baker Act four times that year, with one of those being involuntary.  As these medical records have not been associated with the claims file, further development is warranted.  

Additionally, review of the record reveals missing VA treatment records.  In July 2015 private treatment record, the Veteran reported receiving medication management from Dr. Vega at a VA medical facility and prior diagnosis of post-traumatic stress disorder, which was reportedly being followed at VA; however, the record does not contain treatment notes authored by Dr. Vega or such VA treatment records.  The Veteran also reported receiving treatment at the Orlando VA medical center, but the record only contains treatment records from the Daytona outpatient treatment center.  As these medical records have not been associated with the claims file, further development is warranted.  



VA Examinations

In July 2016, the Court held that 38 C.F.R. § 4.59 (2016), read together with 38 C.F.R. §§ 4.40 and 4.45 (2016), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 - active motion, passive motion, weight-bearing, and non-weight-bearing - is required "in every case in which those tests can be conducted." Id. at n.7.
 
The VA examinations of record do not clarify whether range of motion testing was conducted in the aforementioned areas, including passive and non-weight-bearing motion, or whether such testing is warranted.  The knee and lumbar spine are weight-bearing joints.  As such, new examinations are required.

Additionally, the record shows that the Veteran has been diagnosed with alcohol dependency.  In a June 2017 statement, the Veteran reported that he drinks alcohol to self-medicate his physical pain and depression.  Under these circumstances, a VA examination is needed to address the link between the Veteran's alcohol dependency and his service or service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Total Disability Rating due to Individual Unemployability

Given that the issue of entitlement to a total disability rating due to individual unemployability based on service-connected disabilities is inextricably intertwined with the remanded issues, it must also be remanded.  See Harris v. Derwiniski, 1 Vet. App. 180, 183 (1991). 

Accordingly, these matters are REMANDED for the following action:

1.  Contact the appellant and request that he identify the names of any VA and/or private medical care providers who treated him for psychiatric, knee, and lumbar spine disorders since March 2014
Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files, include those authored by Dr. Vega.  

2.  Thereafter, schedule the appellant for VA examinations to address the current severity of his right knee, left knee, and lumbar spine disabilities.  

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary, the examiner should clearly explain why.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up. 

3.  Schedule the Veteran for a VA examination addressing the nature and etiology of any acquired psychiatric disorder, to include PTSD and alcohol dependency.  The examiner must review the claims file and should note that review in the report.  A complete rationale for any opinions expressed must be provided.  

The examiner must address whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder is caused by his service.  The examiner must also address whether it is at least as likely as not that that any diagnosed acquired psychiatric disorder is caused or aggravated by any service-connected disabilities.  The examiner should address the Veteran's lay statement that he self-medicates with alcohol to deal with physical pain and depression.  

4.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


